 Case 18-12795-BFK              Doc 24 Filed 10/06/18 Entered 10/07/18 00:21:39                          Desc Imaged
                                     Certificate of Notice Page 1 of 2
                                         United States Bankruptcy Court
                                               Eastern District of Virginia
                                                   Alexandria Division
TO:                                                       In re: Novus Properties LLC
Erin Murdoch
1027 Arch Street Apt. 501                                 Case Number 18−12795−BFK
Philadelphia, PA 19107                                    Chapter 7
                                                          .

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:


CLAIMS/TRANSFER OF CLAIM:

        Not accompanied by "Request for Waiver to File by Computer Diskette or Conventionally."* Parties
        represented by attorneys and governmental units and institutional entities must file via the Internet or complete
        and file a Request for Waiver in order to file by computer diskette or conventionally. Future noncompliant
        filings will be forwarded to the Court for determination/appropriate action.

        Document does not appear to be filed in the correct case. Please review this filing for possible error, and file it
        in the correct case, as appropriate.

        Official Form 2100A − Transfer of Claim Other Than For Security.* The transfer is NOT in substantial
        compliance with the Procedural Official Form Official 2100A.

        Official Form 410 − Proof of Claim* − not attached to entry or attached form not in substantial compliance
        with Official Form.

        Official Form 2100A − Transfer of Claim Other Than For Security.* A transfer of claim fee of $25.00 is due
        and owing. Please make payment IMMEDIATELY, so that your transfer may be processed.

  X     Signature Required − Proof of Claim is not signed by individual.

*A copy of the above−referenced form may be obtained from the Court's web site at www.vaeb.uscourts.gov

Date: October 4, 2018                                     CLERK, UNITED STATES BANKRUPTCY COURT

                                                          By /s/ Elizabeth W. Douglass, Deputy Clerk
[igclaimsvDec2015.jsp]                                    Direct Dial Telephone No. 703−258−1221
        Case 18-12795-BFK              Doc 24 Filed 10/06/18 Entered 10/07/18 00:21:39                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-12795-BFK
Novus Properties LLC                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: douglasse                    Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: iclaim15                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
14509574       +Erin Murdoch,   1027 Arch Street Apt. 501,   Philadelphia, PA 19107-2326

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Ashvin Pandurangi    on behalf of Debtor   Novus Properties LLC ashvinp228@gmail.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Janet M. Meiburger   trustee@meiburgerlaw.com, VA41@ecfcbis.com
              Janet M. Meiburger   on behalf of Trustee Janet M. Meiburger trustee@meiburgerlaw.com,
               VA41@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
                                                                                            TOTAL: 4
